DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the reply of 10/24/2022 wherein the Applicant elected Group II (claims 10-16) with traverse and amended the claims to present only claims with a single invention. Claims 1, 7, 18, 20 are amended, claims 17 and 19 are canceled, claims 21-22 are newly presented, leaving claims 1-16, 18, 20-22 pending in the present application. 
Election/Restrictions

Applicant elected Group II (claims 10-16) with traverse. It is noted that the response from the Applicant also included an amendment wherein claims 1, 7, 18, and 20 are amended and claims 17 and 19 are canceled. In The Amendment the Applicant canceled claim 17 (independent claim), changed the dependency of claims 18, 20 (previously dependent on canceled claim 17), added a new independent claim 21 (from which claim 22 depends). The Applicant amended claim 1 to contain similar limitations to those presented in claim 10, and presented a new claim 21 which also contains similar limitations to claim 10. Therefore, through amendment the Applicant presented only claims directed to a single invention. Therefore, the previous restriction is withdrawn and the Examiner will examine the claims as amended, necessitated by the Applicant’s amendment and arguments.  
Claim Interpretation


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art, without importing limitations from the specification.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is only limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

Claim Rejections - 35 USC § 103

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 8, 10, 11, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20220286355 to Park et al (hereinafter d1) in view of WIPO Publication WO-2021262045 to Ronkainen et al (hereinafter d2).
 	 Regarding claim 1, as to the limitation “wherein the RAN is configured to at least: receive data from a particular client device of the plurality of client devices that is connected to the radio access network; forward the data to the user plane component, the user plane component being implemented in a computing device of the radio access network; process the data by the user plane component; and route the data that has been processed to a data network” d1 discloses receiving data from a particular client device of the plurality of client devices that is connected to the radio access network; forwarding the data to the user plane component, the user plane component being implemented in a computing device of the radio access network; processing the data by the user plane component; and routing the data that has been processed to a data network (see d1 para. 0057); however, d1 does not appear to explicitly disclose “A system, comprising: a radio access network (RAN) of a radio-based network, the RAN providing network connectivity to a plurality of client devices; a core network implementing one or more network functions for the RAN; a user plane function including a user plane component and a control plane component, wherein the user plane component operates in the RAN to process network traffic to and from the plurality of client devices, and the control plane component operates in the core network; and wherein the RAN is configured to at least:”, attention is directed to d2 which discloses a system which includes a radio access network (RAN) of a radio-based network, the RAN providing network connectivity to a plurality of client devices; a core network implementing one or more network functions for the RAN; a user plane function including a user plane component and a control plane component, wherein the user plane component operates in the RAN to process network traffic to and from the plurality of client devices, and the control plane component operates in the core network (see d2 Fig. 1; page 7 line 18- page 12 line 33).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of a radio access network (RAN) of a radio-based network, the RAN providing network connectivity to a plurality of client devices; a core network implementing one or more network functions for the RAN; a user plane function including a user plane component and a control plane component, wherein the user plane component operates in the RAN to process network traffic to and from the plurality of client devices, and the control plane component operates in the core network as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teachings of d1 with d2 to at least achieve any one of the plurality of desired results found throughout d1 including at least: provide a more robust and efficient IAB network architectures capable of meeting the demands for the ever-increasing bandwidth and latency demands for processing and communication of massive amounts of data (see d2 page 2 lines 30-33), as is suggested by d2.  One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to d2 to yield the predictable result of improved, more robust and efficient IAB network architectures capable of meeting the demands for the ever-increasing bandwidth and latency demands for processing and communication of massive amounts of data with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. 
Regarding claim 2, as to the limitation “The system of claim 1, wherein the RAN is operated by a cloud service provider for a customer, and the core network is implemented in at least one computing device of a cloud provider network operated by the cloud service provider” d1 in view of d2 discloses a RAN that is operated by a cloud service provider for a customer, and the core network is implemented in at least one computing device of a cloud provider network operated by the cloud service provider (see d2 page 9 lines 4-9)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of RAN that is operated by a cloud service provider for a customer, and the core network is implemented in at least one computing device of a cloud provider network operated by the cloud service provider as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teachings of d1 with d2 to at least achieve any one of the plurality of desired results found throughout d1 including at least: provide a more robust and efficient IAB network architectures capable of meeting the demands for the ever-increasing bandwidth and latency demands for processing and communication of massive amounts of data (see d2 page 2 lines 30-33), as is suggested by d2.  One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to d2 to yield the predictable result of improved, more robust and efficient IAB network architectures capable of meeting the demands for the ever-increasing bandwidth and latency demands for processing and communication of massive amounts of data with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. 
Regarding claim 5, as to the limitation “The system of claim 1, wherein an additional instance of the user plane component operates in the core network and is configured to process network traffic from another plurality of client devices connected to a different RAN that does not operate the user plane component” d1 in view of d2 discloses additional instance of the user plane component operates in the core network and is configured to process network traffic from another plurality of client devices connected to a different RAN that does not operate the user plane component (see d2 Fig. 1 page 7 line 18 – page 12 line 33).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of additional instance of the user plane component operates in the core network and is configured to process network traffic from another plurality of client devices connected to a different RAN that does not operate the user plane component as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teachings of d1 with d2 to at least achieve any one of the plurality of desired results found throughout d1 including at least: provide a more robust and efficient IAB network architectures capable of meeting the demands for the ever-increasing bandwidth and latency demands for processing and communication of massive amounts of data (see d2 page 2 lines 30-33), as is suggested by d2.  One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to d2 to yield the predictable result of improved, more robust and efficient IAB network architectures capable of meeting the demands for the ever-increasing bandwidth and latency demands for processing and communication of massive amounts of data with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date.
Regarding claim 8, as to the limitation “The mobile device of claim 1, wherein the control plane data includes a first set of control plane data for the uplink transmission via the first base station node and a second set of control plane data for the uplink transmission via the second base station node” d1 in view of d2 discloses The system of claim 1, wherein the user plane component of the user plane function is implemented within at least one of: a first computing device that includes a radio unit, or a second computing device that implements at least one of distributed unit (DU) or centralized unit (CU) functionality for the radio access network (see d2 Fig. 1 page 7 line 18 – page 12 line 33).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of user plane component of the user plane function is implemented within at least one of: a first computing device that includes a radio unit, or a second computing device that implements at least one of distributed unit (DU) or centralized unit (CU) functionality for the radio access network as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teachings of d1 with d2 to at least achieve any one of the plurality of desired results found throughout d1 including at least: provide a more robust and efficient IAB network architectures capable of meeting the demands for the ever-increasing bandwidth and latency demands for processing and communication of massive amounts of data (see d2 page 2 lines 30-33), as is suggested by d2.  One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to d2 to yield the predictable result of improved, more robust and efficient IAB network architectures capable of meeting the demands for the ever-increasing bandwidth and latency demands for processing and communication of massive amounts of data with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date.
Regarding claim 10, as to the limitation “receiving data from a client device connected to a radio access network of a radio- based network; forwarding the data to a user plane component of a user plane function, the user plane component being implemented in a computing device of the radio access network; processing the data by the user plane component; and routing the data that has been processed to a data network” d1 discloses receiving data from a particular client device of the plurality of client devices that is connected to the radio access network; forwarding the data to the user plane component, the user plane component being implemented in a computing device of the radio access network; processing the data by the user plane component; and routing the data that has been processed to a data network (see d1 para. 0057); however, d1 does not appear to explicitly disclose “A computer-implemented method, comprising”, attention is directed to d2 which discloses a system which includes a radio access network (RAN) of a radio-based network, the RAN providing network connectivity to a plurality of client devices; a core network implementing one or more network functions for the RAN; a user plane function including a user plane component and a control plane component, wherein the user plane component operates in the RAN to process network traffic to and from the plurality of client devices, and the control plane component operates in the core network (see d2 Fig. 1; page 7 line 18- page 12 line 33) including a method (see d2 page 5 lines 7-15).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of a radio access network (RAN) of a radio-based network, the RAN providing network connectivity to a plurality of client devices; a core network implementing one or more network functions for the RAN; a user plane function including a user plane component and a control plane component, wherein the user plane component operates in the RAN to process network traffic to and from the plurality of client devices, and the control plane component operates in the core network as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teachings of d1 with d2 to at least achieve any one of the plurality of desired results found throughout d1 including at least: provide a more robust and efficient IAB network architectures capable of meeting the demands for the ever-increasing bandwidth and latency demands for processing and communication of massive amounts of data (see d2 page 2 lines 30-33), as is suggested by d2.  One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to d2 to yield the predictable result of improved, more robust and efficient IAB network architectures capable of meeting the demands for the ever-increasing bandwidth and latency demands for processing and communication of massive amounts of data with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date.
Regarding claim 11, as to the limitation “The computer-implemented method of claim 10, wherein forwarding the data to the user plane component further comprises forwarding the data to the user plane component without encapsulating the data using GPRS Tunneling Protocol (GTP)” d1 in view of d2 disclose claim 10 as set forth above, d1 in view of d2 also disclose forwarding the data to the user plane component further comprises forwarding the data to the user plane component without encapsulating the data using GPRS Tunneling Protocol (GTP) (see d1 para. 0265, 0309).
Regarding claim 21, as to the limitation “receive data from a client device connected to a radio access network of a radio- based network; forward the data to a user plane component of a user plane function, the user plane component being implemented in a computing device of the radio access network; process the data by the user plane component; and route the data that has been processed to a data network” d1 discloses receiving data from a particular client device of the plurality of client devices that is connected to the radio access network; forwarding the data to the user plane component, the user plane component being implemented in a computing device of the radio access network; processing the data by the user plane component; and routing the data that has been processed to a data network (see d1 para. 0057); however, d1 does not appear to explicitly disclose “A non-transitory computer-readable medium storing instructions executable by at least one computing device, wherein the instructions cause the at least one computing device to at least:”, attention is directed to d2 which discloses a system which includes a radio access network (RAN) of a radio-based network, the RAN providing network connectivity to a plurality of client devices; a core network implementing one or more network functions for the RAN; a user plane function including a user plane component and a control plane component, wherein the user plane component operates in the RAN to process network traffic to and from the plurality of client devices, and the control plane component operates in the core network (see d2 Fig. 1; page 7 line 18- page 12 line 33) including a computer readable medium (see d2 page 6 lines 9-14).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of A non-transitory computer-readable medium storing instructions executable by at least one computing device, wherein the instructions cause the at least one computing device as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teachings of d1 with d2 to at least achieve any one of the plurality of desired results found throughout d1 including at least: provide a more robust and efficient IAB network architectures capable of meeting the demands for the ever-increasing bandwidth and latency demands for processing and communication of massive amounts of data (see d2 page 2 lines 30-33), as is suggested by d2.  One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to d2 to yield the predictable result of improved, more robust and efficient IAB network architectures capable of meeting the demands for the ever-increasing bandwidth and latency demands for processing and communication of massive amounts of data with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date.
Allowable Subject Matter





Claims 3, 4, 6, 7, 9, 18, 20, 12-16, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20220191131 to Gupta et al discloses highly available data-processing network functions for radio-based networks. In one embodiment, a tunnel host consistently routes network traffic associated with a range of network addresses in a radio-based network to a first instance of a data-processing network function instead of a second instance of the data-processing network function. A problem with the first instance of the data-processing network function is then detected. Additional network traffic associated with the range of network addresses is redirected from the first instance of the data-processing network function to the second instance of the data-processing network function.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643